Citation Nr: 0622864	
Decision Date: 08/01/06    Archive Date: 08/15/06

DOCKET NO.  03-29 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to service connection for a gastrointestinal 
disorder.

3.  Entitlement to service connection for residuals of a 
right colectomy, secondary to exposure to ionizing radiation.

4.  Entitlement to service connection for asthma, to include 
as secondary to exposure to either asbestos or mustard gas.

5.  Entitlement to a compensable rating for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for bilateral hearing loss 
and denied service connection for a skin condition, a 
gastrointestinal disorder, residuals of a right colectomy, 
secondary to exposure to ionizing radiation, and for asthma, 
to include as secondary to exposure to either mustard gas or 
asbestos.

The issues of service connection for a skin condition, a 
gastrointestinal disorder, and residuals of a right 
colectomy, secondary to exposure to ionizing radiation are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Chronic asthma is not shown to have been present in 
service, or for many years thereafter.

2.  The veteran's service records do not demonstrate that he 
was exposed to asbestos during his period of active military 
service.

3.  The veteran did not experience full-body exposure to 
sulfur mustard at any time during his period of active 
military service.

4. Chronic asthma is not shown to be the result of any 
incident or incidents of the veteran's period of active 
military service, including exposure to asbestos or full-body 
exposure to sulfur mustard.

5.  The veteran's service-connected bilateral hearing loss is 
manifested by auditory acuity level I in both the right and 
left ears.

CONCLUSIONS OF LAW

1.  Chronic asthma, claimed as the residuals of exposure to 
either asbestos or mustard gas, was not incurred in or 
aggravated by active military service, nor may such 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.316 (2005); 
Veterans Benefits Administration (VBA) Adjudication Procedure 
Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, 
Ch. 2, Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 
2005).

2.  The criteria for a compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The veteran contends that he was exposed to asbestos while 
serving as a junior enlisted member of the crew, hauling 
asbestos pipe insulation.  He seeks service connection for 
his current respiratory problem, diagnosed as asthma, as a 
result of this alleged exposure to asbestos.  Alternatively, 
the veteran asserts that his exposure to hydraulic fluid as a 
Navy Gunner's Mate or to mustard gas during training in 1969 
and 1971 led to his current diagnosis of asthma.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including arthritis, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  See M21-1, VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and 
Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was pre-
service and/or post-service occupational or other asbestos 
exposure, and whether there is a relationship between 
asbestos exposure and the claimed disease.

The veteran's service personnel records indicate that he 
served in the Navy as a maintenance man aboard at least one 
ship.  His records do not demonstrate that he was exposed to 
asbestos as a part of his duties.  Neither do pre-service 
and/or post-service records demonstrate occupational or other 
asbestos exposure.  However, even if the veteran had been 
exposed to asbestos in service, mere exposure to a 
potentially harmful agent is insufficient for eligibility for 
VA disability benefits.  The medical evidence must show not 
only a currently diagnosed disability, but also a nexus, that 
is, a causal connection, between the current disability and 
exposure to asbestos in service.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The veteran's service personnel 
records also do not specifically demonstrate that he was 
exposed to hydraulic fluid as a part of his duties.

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis of asthma or other 
respiratory problems, aside from the occasional head cold.  
They are also negative for asbestosis or another asbestos-
related disease.  

The veteran contends that he has experienced asthma since his 
separation from service.  However, the first clinical 
evidence of treatment for asthma is not dated until 1999, 
approximately 10 years after the veteran's separation from 
service.  The veteran's post-service medical records 
demonstrate that he has continued to receive treatment for 
asthma since that time.  At no time has any treating provider 
related his asthma to his period of active service, including 
to any alleged exposure to asbestos or hydraulic fluid.

While the veteran alleges that he has experienced asthma 
since his separation from service, there are no records 
reflecting treatment for asthma dated prior to 1999, 
approximately 10 years after his separation from service.  
The veteran is accordingly not entitled to service connection 
for asthma on a presumptive basis.  Additionally, in view of 
the lengthy period without treatment, there is no evidence of 
a continuity of symptomatology, and this weighs heavily 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The medical evidence of record clearly shows that the veteran 
has a current diagnosis of asthma.  However, the medical 
evidence of record does not establish that the veteran has an 
asbestos-related respiratory disorder, or that his asthma is 
related to exposure to hydraulic fluid.  Even if the veteran 
was exposed to asbestos or hydraulic fluid during military 
service, there is no medical evidence which in any way 
relates the veteran's asthma to his military service or to 
any exposure to either asbestos or hydraulic fluid during 
military service.  With no evidence of any current asbestos-
related disability that is related to his military service, 
service connection for asthma, to include as due to asbestos 
exposure, is not warranted.  Similarly, with no evidence that 
the veteran's asthma is related to any alleged exposure to 
hydraulic fluid, service connection for asthma on a direct 
basis is not warranted either.  Finally, the Board finds that 
a remand for the purpose of obtaining an opinion as to 
whether the veteran's asthma is related to exposure to either 
asbestos or hydraulic fluid is not necessary, as there is no 
indication in the veteran's record of probable exposure.

Turning now to the veteran's contention that his asthma is 
the result of his exposure to mustard gas during training 
exercises in service, the Board notes that presumptive 
service connection for asthma is warranted where the veteran 
experienced:  1) full body exposure, 2) to the specified 
vesicant agent (including mustard gas), 3) during active 
military service, and 4) subsequently developed (asthma).  
38 C.F.R. § 3.316.

The veteran's service personnel records do not reflect that 
he was exposed to mustard gas.  His service medical records 
likewise do not reflect that he received treatment for 
exposure to mustard gas.  Neither do his service medical 
records, as detailed above, reflect any complaint, finding, 
or treatment for asthma or any other respiratory disorder.  

Significantly, it is neither contended nor shown that the 
veteran experienced full body exposure to mustard gas during 
service.  Rather, the veteran has asserted that he was 
required to remove a gas mask during training.  He does not 
assert that any part of his body aside from his head was 
exposed to mustard gas.  Accordingly, the Board finds that a 
preponderance of the evidence is against a finding that the 
veteran experienced full-body exposure to a specified 
vesicant agent during his active service, and he is therefore 
not entitled to presumptive service connection for asthma as 
a result of exposure to mustard gas.

Nor is service connection on a direct basis warranted.  While 
post-service medical records demonstrate a diagnosis of 
asthma, no treating provider has opined as to a relationship 
between the veteran's asthma and any alleged exposure to 
mustard gas during service.  Service connection may be 
granted when all the evidence establishes a medical nexus 
between military service and current complaints.  Degmetich 
v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  In this case, there is no nexus 
between the veteran's asthma and alleged exposure to mustard 
gas during service.  Accordingly, service connection on a 
direct basis is not warranted either.

The veteran has attributed his asthma to service; however, as 
a layman, the veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge").  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  See 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  

The veteran also alleges continuity of symptomatology since 
service, but his allegations are not supported by the 
objective evidence.  The evidence as a whole shows no 
continuity of symptomatology of asthma since service.  
38 C.F.R. § 3.303(b) (2004); Mense v. Derwinski, 1 Vet. App. 
354 (1991).  

The weight of the medical evidence demonstrates that the 
veteran's asthma began many years after service and were not 
caused by any incident of service, including alleged exposure 
to hydraulic fluid, asbestos, or mustard gas.  The Board 
concludes that asthma was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2005).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in this case the veteran timely appealed 
the rating initially assigned for this disability on the 
original grant of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2005).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 
38 C.F.R. § 4.86 (2005).  Under these provisions, when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
is 30 decibels or more at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment form either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  In this case, 
however, the veteran's test results do not meet the numerical 
criteria for such a rating, and thus his bilateral hearing 
loss will be rated by the usual method.

The veteran underwent VA audiological examination in May 
2003.  The pure tone thresholds, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
5
35
70
LEFT

10
10
30
60

The averages were 31 in the right ear and 28 in the left ear.  
Speech recognition ability was 100 percent in the right ear 
and 96 percent in the left ear.  

The veteran again underwent VA audiological examination in 
May 2005.  The pure tone thresholds, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
10
40
60
LEFT

15
20
40
70

The averages were 33 in the right ear and 36 in the left ear.  
Speech recognition ability was 96 percent in the right ear 
and 92 percent in the left ear.  

For the right ear, the average pure tone thresholds of 31 and 
33 decibels, along with speech discrimination rates in the 
100 and 96 percentiles warrant a designation of Roman Numeral 
I under Table VI of 38 C.F.R. § 4.85.  For the left ear, the 
average pure tone thresholds of 28 and 36 decibels, along 
with speech discrimination rates in the 96 and 92 percentiles 
also warrant a designation of Roman Numeral I under Table VI 
of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, 
where the right ear is Roman Numeral I, and the left ear is 
Roman Numeral I, the appropriate rating is 0 percent under 
Diagnostic Code 6100.  

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected hearing loss.  
However, according to the May 2003 and May 2005 audiometric 
test results, as compared to the rating criteria, an 
increased rating may not be granted. 

As the preponderance of the evidence is against the claim for 
increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2002, January 
2004, and April 2005; rating decisions in May and June 2003; 
and a statement of the case in August 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the December 2005 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claim regarding bilateral hearing loss.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.



ORDER

Service connection for asthma, to include as secondary to 
exposure to either mustard gas or asbestos, is denied.

A compensable rating for bilateral hearing loss is denied.


REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for a skin condition, a 
gastrointestinal disorder, and residuals of a right 
colectomy, secondary to exposure to ionizing radiation.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2005).  A 
medical examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  

The veteran's service medical records reflect that he 
received treatment for various skin conditions and 
gastrointestinal disorders, including gastritis and 
gastroesophageal reflux.  Post-service medical records dated 
from February 2001 to September 2003 similarly reflect that 
the veteran received treatment for these conditions.  It 
remains unclear whether these post-service conditions are 
related to his in-service complaints.  Because a VA examiner 
has not opined as to whether the veteran's skin conditions 
and gastrointestinal disorders are related to his active 
service, the Board finds that examinations and opinions 
addressing the etiology of these disorders are necessary in 
order to fairly decide the merits of the veteran's claims.  
38 C.F.R. § 3.159(c)(4).

Additionally, the veteran asserts that he developed a large 
villous adenoma as a result of exposure to ionizing radiation 
during service.  Specifically, he asserts that he was exposed 
to ionizing radiation during service on both the USS Stein 
and USS Leftwich, while working in the ASROC magazine.  He 
asserts that the reason for his exposure to such radiation is 
classified.

There are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed veteran.  
38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) 
(2005).  A "radiation-exposed" veteran is one who 
participated in a radiation-risk activity.  A "radiation-risk 
activity" includes the onsite participation in a test 
involving the atmospheric detonation of a nuclear device, 
occupation of Hiroshima or Nagasaki during World War II, or 
presence at certain specified sites.  38 C.F.R. § 3.309 
(d)(3).  While it is not clear whether the veteran 
participated in a "radiation-risk activity" per se, his 
service personnel records do indicate that he was exposed to 
ionizing radiation on two occasions while on board the USS 
Caron in 1984 and 1985.  His exposure was estimated to be 
00.002 rems.

Even if the veteran does not meet the definition of a 
"radiation-exposed" veteran, 38 C.F.R. § 3.311(a)(2)(iii) 
(2005) allows the veteran to otherwise be service-connected 
for his disability if it is determined that he had "other 
exposure" to ionizing radiation.  In this regard, 38 C.F.R. 
§ 3.311(b) (2005) provides a listing of radiogenic diseases, 
that is, diseases which may be induced by ionizing radiation, 
including cancers of the colon and rectum, which, while not 
accorded the benefit of regulations regarding presumptive 
service connection, have been determined potentially 
radiogenic in nature, and may be referred to the Under 
Secretary for Benefits for a determination as to whether it 
is at least as likely as not that the veteran's listed 
disease resulted from exposure to radiation in service.

In this case the veteran was diagnosed with a large villous 
adenoma, a type of tumor in the colon.  While the veteran's 
villous adenoma was without evidence for invasive carcinoma, 
there was moderate dysplasia, indicating a likelihood that 
left untreated, the tumor would have become cancerous.  
According the veteran the benefit of the doubt, the Board 
finds that the veteran developed a condition potentially 
radiogenic in nature.

Having determined, with the application of the benefit-of-
the-doubt rule, that the veteran developed a condition 
potentially radiogenic in nature, and given that any exposure 
to ionizing radiation higher than zero triggers a referral to 
the Under Secretary for a determination as to whether it is 
at least as likely as not that the veteran's listed disease 
resulted from exposure to radiation in service, the Board 
finds that there is sufficient evidence of exposure to 
warrant a review by the Under Secretary for Benefits.  
38 C.F.R. § 3.311(c); Wandel v. West, 11 Vet. App. 200, 205 
(1998); Hilkert v. West, 12 Vet. App. 145 (1999). 

In summary, the Board has determined that a remand is 
required for the issue of entitlement to service connection 
for residuals of a right colectomy, secondary to exposure to 
ionizing radiation because the record does not show that 
development pursuant to 38 C.F.R. § 3.311(c) has been 
undertaken.  On remand, the RO should develop the claim in 
accordance with 38 C.F.R. § 3.311(c), (d), and (e), and 
request an opinion on etiology of the veteran's villous 
adenoma from the Under Secretary for Benefits.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for 
dermatological and gastroenterological 
examinations to ascertain the nature and 
etiology of any disorders which may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
offer comments and an opinion, as to 
whether any currently diagnosed disorders 
are in any way causally or etiologically 
related to the symptomatology shown in 
the service medical records.  The 
examiner should also address the 
veteran's allegations that his current 
skin conditions are related to exposure 
to MIL-F-17111 hydraulic fluid.  The 
examiner should specifically opine as to 
whether there is a 50 percent probability 
or greater that any current skin or 
gastrointestinal disorder is 
etiologically related to the veteran's 
active military service.  All opinions 
should be supported by a clear rationale, 
and a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]"the veteran's claims file must 
be made available to the examiner for 
review.

2.  Forward the veteran's claims file 
to the Under Secretary for Benefits for 
review and action pursuant to 38 C.F.R. 
§ 3.311(c), (d), and (e), along with a 
copy of this REMAND.  The Under 
Secretary for Benefits should determine 
whether there is a 50 percent 
probability or greater that the 
veteran's villous adenoma resulted from 
exposure to ionizing radiation in 
service.  Stone v Gober, 14 Vet. App. 
116 (2000).

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims for 
service connection for a skin condition 
and a gastrointestinal disorder.  If 
action remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to this Board for the 
purpose of appellate disposition.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


